Case 1:19-cv-01148-RDA-TCB Document 43 Filed 06/26/20 Page 1 of 4 PageID# 479



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


 DEVIN G. NUNES

                 Plaintiff,

        v.                                                Civil Case No. 1:19-cv-1148

 FUSION GPS A/K/A BEAN LLC and GLENN
 SIMPSON

                 Defendants.


   MOTION TO CONTINUE PRE-TRIAL CONFERENCE AND STAY DISCOVERY

       Defendants Fusion GPS a/k/a Bean LLC and Glenn Simpson, by and through counsel,

hereby move to continue the Fed. R. Civ. P. 16(b) pre-trial conference scheduled for July 22, 2020

and to stay all discovery until after the Court rules on Defendants’ pending Motion to Dismiss the

Second Amended Complaint (Dkt. No. 36). In support of this motion, Defendants state as follows:

       1. By Order dated February 21, 2020 (Dkt. No. 34), this Court dismissed Plaintiff’s

             Amended Complaint, gave Plaintiff leave to file a second amended complaint, and sua

             sponte instructed Plaintiff that he comply with Federal Rule of Civil Procedure 11 in

             so doing.

       2. Plaintiff filed his Second Amended Complaint on April 6, 2020 (Dkt. No. 35).

       3. On April 27, 2020, Defendants filed a Motion to Dismiss the Second Amended

             Complaint and noticed the hearing for June 19, 2020 (Dkt. Nos. 36 & 39).

       4. Plaintiff filed an Opposition to the Motion to Dismiss on May 11, 2020 (Dkt. No. 40).

       5. Defendants filed a Reply in Support of the Motion to Dismiss on May 18, 2020 (Dkt.

             No. 41).
Case 1:19-cv-01148-RDA-TCB Document 43 Filed 06/26/20 Page 2 of 4 PageID# 480



       6. On June 15, 2020, the case was reassigned to the Honorable Rossie D. Alston, Jr.

       7. On June 15, 2020, the Court canceled the hearing on the Motion to Dismiss to decide

           the Motion on the papers.

       8. On June 24, 2020, the Court issued a Scheduling Order (Dkt. No. 42), setting, inter

           alia, the Initial Pretrial Conference for July 22, 2020 at 11:00 AM, the deadline for

           proposed discovery schedules as one week prior to the pre-trial conference, requiring

           an Answer to be filed within 20 days of the Scheduling Order, and stating that

           “[d]iscovery may begin upon receipt of this Order.”

       9. Defendants’ Motion to Dismiss is still pending. A stay of discovery and a short

           continuance of the Rule 16(b) pretrial conference until after the Court has decided the

           Motion to Dismiss will conserve judicial resources and client resources because the

           Court’s decision on the Motion to Dismiss will help define the issues in the case or, if

           the Motion is granted, will obviate the need for discovery and a pretrial conference.

           Defendants have already expended significant resources briefing two motions to

           dismiss in this matter, and should not be required to expend additional resources on

           discovery, with a motion to dismiss pending.

       10. On June 25, 2020, undersigned counsel communicated with Plaintiff’s counsel about

           this motion. Plaintiff’s counsel did not consent.

       11. The proposed stay and continuance will not prejudice either party.

Wherefore, Defendants respectfully request that this Honorable Court stay discovery and continue

the Initial Pretrial Conference set for July 22, 2020 at 11:00 AM until a date after the Motion to

Dismiss is decided if, at that point, discovery and a pretrial conference are necessary.




                                                 2
Case 1:19-cv-01148-RDA-TCB Document 43 Filed 06/26/20 Page 3 of 4 PageID# 481



Dated: June 26, 2020               Respectfully submitted,


                                   /s/____Kerry Brainard Verdi____
                                   Kerry Brainard Verdi
                                   Verdi & Ogletree PLLC
                                   1325 G St NW, Suite 500
                                   Washington, DC 20005
                                   Tel: (202) 449-7703
                                   Fax: (202) 449-7701
                                   kverdi@verdiogletree.com


                                   Joshua A. Levy (admitted pro hac vice)
                                   Rachel Clattenburg (admitted pro hac vice)
                                   Levy Firestone Muse LLP
                                   1401 K. St. NW, Ste. 600
                                   Washington, D.C. 20005
                                   jal@levyfirestone.com
                                   Tel: 202-845-3215
                                   Fax: 202-595-8253

                                   Counsel for Defendants
                                   Fusion GPS and Glenn Simpson




                                      3
Case 1:19-cv-01148-RDA-TCB Document 43 Filed 06/26/20 Page 4 of 4 PageID# 482



                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served through the Court’s electronic
filing system on June 26, 2020 to counsel of record.




                                                            ___/s/ Kerry Brainard Verdi
                                                               Kerry Brainard Verdi




                                                4
